Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 1 of 6 Page ID #8802




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  DWAYNE WHITE, as Administrator of the             )
  ESTATE OF BRADLEY C. SCARPI,                      )
                                                    )
                 Plaintiff,                         )          Case No. 3:16-CV-00560
                                                    )
                 v.                                 )
                                                    )          The Hon. J. Phil Gilbert
  ST. CLAIR COUNTY SHERIFF RICHARD                  )          Magistrate Judge Donald Wilkerson
  WATSON, et al.,                                   )
                                                    )
                 Defendants.                        )

    PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION
                 FOR AWARD OF ATTORNEYS’ FEES AND COSTS

         Plaintiff petitioned the Court for attorneys’ fees and costs pursuant to 42 U.S.C. § 1988

  and Federal Rule of Civil Procedure 54(d). Doc. No. 190. In Defendants’ oversized response

  brief in opposition to Plaintiff’s motion, Defendants make a number of unfounded arguments,

  Doc. No. 207; this reply brief is necessary to address those arguments not already sufficiently

  tackled in Plaintiff’s motion.

         First, Defendants seek to have excluded the fees and cost associated with the depositions

  of the officers who responded to Scarpi’s suicide, arguing that these depositions are not related to

  the successful claim. Defs. Resp. at 8. However, the depositions of these officers were

  necessary for Plaintiff to uncover what happened the day Scarpi committed suicide and provide

  context for Plaintiff’s successful claims against Lanzante. Further, Plaintiff used many of these

  depositions to defeat Defendants’ motion for summary judgment. Defendants also seek to have

  excluded the depositions of supervisory staff, including Watson, McLaurin, Strubberg, and Trice.

  Id. However, the depositions of these officers were not only relevant to the Monell claim, but

  were also relevant to Plaintiff’s successful claims against Lanzante because these witnesses

                                                   1
Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 2 of 6 Page ID #8803




  provided context for how a reasonable officer should have responded to Scarpi’s suicidal

  ideation.

         Second, Defendants argue that Plaintiff sent multiple lawyers to nearly every deposition

  and that “[t]his constitutes duplicative and unnecessary work.” Defs. Resp. at 9. Defendants

  provide the deposition of Sheriff Watson and the deposition of Superintendent McLaurin (that

  was used in lieu of trial testimony) as examples of depositions where three of Plaintiff’s counsel

  were in attendance. However, these depositions of critically important witnesses are outliers,

  and the remaining depositions Defendants cite to included only two of Plaintiff’s attorneys.

  Despite Defendants’ unsupported protestations to the contrary, two attorneys attending these

  depositions was necessary and does not constitute duplicative work. Many of the depositions

  were grouped so as to conserve costs associated with travel—meaning Plaintiff’s counsel took

  multiple depositions a day and in consecutive days. It was necessary to send two attorneys to

  those depositions so as to manage the workload. Further, given the complexity of the case, both

  attorneys were needed to strategize during the depositions and breaks to ensure that they did not

  overlook significant inquires. Therefore the hours expended by two attorneys at the depositions

  were reasonable. See, e.g., Gibson v. City of Chicago, 873 F. Supp. 2d 975, 990 (N.D. Ill. 2012)

  (finding that it was reasonable for two attorneys to attend the deposition of a witness and

  refusing to reduce the attorneys’ hours over the defendants’ objection); Pawell v. Metro. Pier &

  Exposition Auth., No. 03 C 3158, 2005 WL 1902116, at *7 (N.D. Ill. Mar. 4, 2005) (finding that

  it was reasonable for two attorneys to bill for attending the same deposition where plaintiff

  argued that “two attorneys were needed since depositions were often scheduled within days of

  each other, the attorneys were able to discuss strategy during breaks, observe witness demeanor

  and compare testimony on key points”); Johnson v. Bd. of Trs. of Univ. of Ill., No. 90 C 0968,



                                                   2
Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 3 of 6 Page ID #8804




  1995 WL 516987, at * 3 (N.D. Ill. Aug. 29, 1995) (finding that appearance of two attorneys at

  depositions was reasonable given that a plaintiff’s lawyer should not be required to take

  “consecutive depositions without assistance,” “splitting deposition work load allowed better

  witness preparation and allowed for breaks,” and both attorneys needed to be present to become

  familiar with the issues and minutia of the case); Bohen v. City of East Chicago, 666 F. Supp.

  154, 157 (N.D. Ind. 1987) (finding that it was reasonable to have two lawyers at depositions

  because “use of more than one lawyer is common in legal practice. Consultation among lawyers

  ensures that they do not overlook significant facts or inquires”).

         Third, Defendants argue multiple times that Plaintiff should not recover for the

  depositions taken in the Corbier matter. Defs. Resp. at 11-15, 21-22. As Defendants

  acknowledge, however, the Parties agreed that the depositions taken in Corbier could be used in

  this case. Plaintiff proposed this arrangement so as to conserve time and resources by avoiding

  taking depositions twice where the exact same questions would be asked of the same witnesses.

  Had the Parties not had this arrangement, Plaintiff’s counsel would have been forced to depose

  the same witnesses and ask the same questions twice. No one would have been served by that

  duplication of effort. Presumably, this is precisely why Defendants consented to the use of the

  Corbier depositions in this matter.

         Indeed, not only did the parties agree to use Corbier depositions here, but the Parties also

  agreed that the Corbier document production would be repurposed for use in this case in order to

  further conserve resources. Plaintiff’s counsel should not be penalized for suggesting that, given

  the significant overlapping discovery in these two matters, the Parties treat the matters as if

  consolidated for purposes of discovery. When two cases have common questions of fact, courts

  frequently consolidate discovery. See, e.g., Bowden v. Kirkland & Ellis LLP, 432 Fed. App’x



                                                    3
Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 4 of 6 Page ID #8805




  596, 599 (7th Cir. Apr. 1, 2011) (discussion of two civil rights cases with two different plaintiffs

  and the same defendants consolidated for discovery and pretrial proceedings); Reaves v.

  Kuresevic, No. 12-cv-0161-MJR-DGW, 2012 WL 12882843, at *2 (S.D. Ill. Oct. 23, 2012) (two

  cases with overlapping facts consolidated for purposes of discovery); Timmermann’s Ranch &

  Saddle Shop, Inc. v. Pace, No. 11 C 1509, No. 13 C 818, 2016 WL 1181792, at *1 (N.D. Ill.

  Mar. 28, 2016) (same). While neither party requested that these cases be officially consolidated,

  the protective order in the Corbier matter explicitly states in relevant part that “the documents

  produced by the Saint Clair County Defendants in this matter may be used by the parties in the

  White v. Watson (3:16-CV-00560) litigation.” Corbier v. Watson, No. 16-cv-247, Doc. No. 121,

  Protective Order Filed Under Seal. Given this fact, Defendants’ suggestion that Plaintiff’s

  counsel’s use of Corbier materials in the White matter raises “ethical” and “legal” issues is at

  best disingenuous and at worst an intentional misrepresentation of the record.

         To be clear, Plaintiff’s counsel has no intention of “double dipping” as Defendants glibly

  suggest by recovering fees and costs associated with the same depositions both in this case and in

  Corbier. See Defs. Resp. at 12. Plaintiff’s counsel recognizes that if they are fairly compensated

  for those depositions here, they cannot then seek to recover fees and costs associated with those

  depositions if they prevail in Corbier.

         Fourth, Defendants assert that “Plaintiff received a settlement in Corbier but does not

  account for the settlement in its motion for fees.” Defs. Resp. at 14. This assertion is a red-

  herring. Defendants are fully aware that the settlement Plaintiff received in Corbier related to

  the Wexford Defendants. They also should have been fully aware after reviewing the timesheets

  and receipts Plaintiff’s counsel submitted as attachments to their motion that Plaintiff does not

  seek to recover any fees or costs associated with the depositions of any Wexford Defendant or



                                                   4
Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 5 of 6 Page ID #8806




  Wexford witness. Defendants have no basis to suggest that any of the proceeds of the settlement

  were applied to fees and/or costs sought in this case—and in fact, that settlement is completely

  separate and irrelevant to the case at hand.

          Finally, Defendants argue that out of district travel costs associated with the depositions

  should not be awarded because it was Plaintiff’s choice to have lawyers from Chicago and Ohio

  litigate the case. Defs. Resp. at 19. However, Defendants’ unsupported argument should be

  rejected as courts routinely award attorneys travel costs for depositions as well as other litigation

  related matters. See, e.g., Downes v. Volkswagen of Am., Inc., 41 F.3d 1132, 1144 (7th Cir.

  1994) (finding that “attorney travel expenses” are recoverable); Wells v. City of Chicago, 925 F.

  Supp. 2d 1036, 1046-48 (N.D. Ill. 2013) (finding “[t[here is no prohibition on recovery of fees

  by an out-of-town attorney” and that the hours and “the travel expenses related to the out-of-

  town attorneys’ travel to participate in depositions, trial preparation, and other strategy meetings

  are properly recoverable”); Zeilder v. A & W Restaurants, Inc., No. 03 C 5063, 2007 WL

  723460, at *3 (N.D. Ill. Mar. 5, 2007) (awarding costs for attorney travel).1

                                              CONCLUSION

          For all the foregoing reasons, the Court should grant Plaintiff’s Motion for an Award of

  Attorneys’ Fees and Costs.



  1
    Defendants additionally object to certain hours Plaintiff’s counsel spent on settlement negotiations,
  asserting in a footnote that Magistrate Judge Wilkerson put on record that Plaintiff’s counsel “participated
  in bad faith at the settlement conference.” Defs. Mot. at 21 n.3. However, even though Plaintiff’s
  counsel respectfully disagrees with Judge Wilkerson’s finding that we negotiated in “bad faith”—Plaintiff
  will provide detailed objections in their forthcoming response to Judge Wilkerson’s Report and
  Recommendations (Doc. No. 209)—Plaintiff’s counsel heeded Judge Wilkerson’s verbal order and did
  not include any fees or costs associated with traveling to and attending the June settlement conference in
  their motion. Attorney del Valle only billed 4 hours for drafting and editing the settlement statement that
  was submitted to Judge Wilkerson in advance of the settlement conference, and attorney Bedi billed 1
  hour for editing the settlement statement. Plaintiff’s counsel engaged in settlement discussions with
  Defendants before and after the June settlement conference, and Defendants have no basis to object to
  those hours as those settlement discussions were independent of the settlement conference.

                                                       5
Case 3:16-cv-00560-JPG-GCS Document 216 Filed 01/18/19 Page 6 of 6 Page ID #8807




                                                             Respectfully submitted,

                                                             DWAYNE WHITE

                                                             By: /s/ Vanessa del Valle
                                                                One of his attorneys
  Locke E. Bowman
  Sheila A. Bedi
  David M. Shapiro
  Vanessa del Valle
  Roderick and Solange MacArthur Justice Center
  Northwestern Pritzker School of Law
  375 East Chicago Avenue
  Chicago, Illinois 60611
  (312) 503-1271

  LaToya M. Berry
  Law Offices of LaToya M. Berry
  901 West Main
  Belleville, Illinois 62220
  (618) 567-4837

                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that the foregoing document was electronically

  served on all counsel who have filed appearances in this case via the Court’s CM/ECF system on

  January 18, 2019.

                                                             /s/ Vanessa del Valle




                                                 6
